DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been electronically retrieved by the USPTO from a participating IP Office on 12/09/2020.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brothers et al, U.S. Publication No. 2016/0358069 A1, discloses determining whether to process the combination of the first region of the input feature map and the performing the convolution operation on the first region of the input feature map are implemented by each of a plurality of data paths operating independently and concurrently, and wherein each data path operates on a different input feature map using a different convolution kernel each applied over a variable number of cycles 
Egger et al, U.S. Publication No. 2012/0159114 A1, discloses The register file includes a plurality of registers configured to form at least one register cluster, each of the registers being configured to have a virtual index defined for each cluster and a physical index defined for each register, and an index converting unit configured to convert the virtual index to the physical index [Abstract].
Leidel et al, U.S. Publication No. 2016/0292080 A1, discloses the entries in the virtual register file 317 can be translated at runtime from virtual address contents to respective physical addresses [paragraph 35]. The compiler 362 can be configured to target the virtual register file 317 as opposed to physical hardware entities (e.g., registers 120 illustrated in FIG. 1) for operations to be performed in the memory device 310 [paragraph 35].
Hall et al, U.S. Publication No. 2009/0198959 A1, discloses state bits 426 of register file index C 421. State bits 426 are now set to " 1 1 0," indicating that address "XXYY" in entry A 414 is a valid [paragraph 67].
Wilson, U.S. Patent No. 6,662,292 B1, discloses a register file having a plurality of registers each having the same predetermined bit capacity and capable of holding one or more objects depending on the bit length of the object, said registers including at least a first address register holding at 
Plotnikov, U.S. Publication No. 2020/0073659 A1, discloses Another way to do this, according to an embodiment, is to first count in each data element (i.e. column) the number of 0-bits that are stored in bit -offsets that are higher than the indicator bit [paragraph 42] and For each bit offset, a packed element that has a 1-bit set at that bit offset is found. In one embodiment, the index of this found packed element is stored into a results register (zmm_gather_ctrl) 560 in a data element corresponding the bit offset [paragraph 48].

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the processor is configured to:  based on a first command being input, obtain offset information of valid data included in a part of the index data stored in the first register file, based on the number of pieces of the offset information being greater than or equal to a predetermined number, store data packed with the offset information in a unit of the predetermined number in the second register file, and obtain output data by performing an operation regarding the input data based on the packed data, in combination with other recited limitations in claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181